It is ordered and adjudged by this court that the *Page 286 
judgment of the said Court of Appeals be, and the same hereby is, reversed on authority of Nicholas v. City of Cleveland,125 Ohio St. 474; and this court proceeding to render the judgment that the Court of Appeals should have rendered, it is ordered and adjudged that the judgment of the municipal court of Cleveland be, and the same hereby is, reversed and said cause is hereby remanded to said municipal court with instructions to suppress the evidence seized in the unlawful search, and for further proceedings according to law.
Judgment reversed.
DAY, ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur.
WEYGANDT, C.J., and KINKADE, J., not participating.